      Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 1 of 20 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS



MONIQUE WILLIAMS,                                        Case No.: 1:21-cv-04753

                        Plaintiff,
                                                         COMPLAINT AND
v.                                                       DEMAND FOR JURY TRIAL

EQUIFAX INFORMATION SERVICES,
LLC;                                                        1. FCRA, 15 USC § 1681 et seq.

                        Defendant.




        Plaintiff Monique Williams (“Plaintiff”), through counsel, alleges violations of the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against Defendant Equifax Information

Services, LLC (“Equifax”).


                                     I.       INTRODUCTION

        1.      Plaintiff’s Complaint arises from violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. by the Defendant. Plaintiff contends the Defendant failed to

follow reasonable procedures to assure maximum possible accuracy in the preparation of

Plaintiff’s consumer reports, and consequently reported inaccurate information about Plaintiff.

“Consumer reports” under 15 U.S.C. § 1681a(d) include both credit file disclosures obtained

directly by Plaintiff from the consumer reporting agencies and consumer reports obtained by third

parties as a factor in establishing Plaintiff’s eligibility for credit.




//
                                                     1
      Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 2 of 20 PageID #:2




                             II.    JURISDICTION AND VENUE

         2.     This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 because

Plaintiff alleges violations of the FCRA, a federal law. See 15 U.S.C. § 1681p (FCRA) (permitting

actions to enforce liability in an appropriate United States District Court).

         3.     Venue in the Northern District of Illinois is proper pursuant to 28 U.S.C. § 1391

because Defendant regularly transacts business within this District, is otherwise subject to personal

jurisdiction in this District, and a substantial part of the events giving rise to Plaintiff’s claims

occurred in this District.

                                        III.    PARTIES

         4.     Plaintiff incorporates herein by reference all the above paragraphs of this Complaint

as though fully set forth at length herein.

         5.     Plaintiff is a natural person who resides in the city of Country Club Hills, Cook

County, Illinois.

         6.     Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. §1681a(c).

         7.     Defendant Equifax is a “consumer reporting agency,” as defined in 15 U.S.C. §

1681a(f). Upon information and belief, Equifax is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers in the form of “consumer reports,”

as defined in 15 U.S.C. § 1681a(d)), to third parties. Equifax’s principal place of business is located

at 1550 Peachtree Street NW, Atlanta, GA 30309. Equifax can be served through its registered

agent, Corporation Service Company, located at 2 Sun Court, Suite 400, Peachtree Corners, GA

30092.




                                                  2
      Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 3 of 20 PageID #:3




       8.      During all times pertinent to this Complaint, Defendant was authorized to conduct

business in the State of Illinois and conducted business in the State of Illinois on a routine and

systematic basis.

       9.      Defendant regularly engages in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing “consumer reports,”

as defined in 15 U.S.C. § 1681a(d), to third parties. Defendant regularly furnishes consumer reports

to third parties for monetary compensation, fees, and other dues, using means and facilities of

interstate commerce, and are therefore “consumer reporting agencies” (“CRAs”) as defined by 15

U.S.C. § 1681a(f) of the FCRA.

       10.     During all times pertinent to this Complaint, Defendant acted through authorized

agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, and/or insurers.

       11.     Any violations by Defendant were not in good faith, were knowing, negligent,

willful, and/or intentional, and Defendant did not maintain procedures reasonably adapted to avoid

any such violation.

                              IV.     FACTUAL BACKGROUND

       12.     Plaintiff incorporates herein by reference all the above paragraphs of this Complaint

as though fully set forth at length herein.

       13.     The United States Congress has found that the banking system is dependent upon

fair and accurate credit reporting. Inaccurate consumer reports directly impair the efficiency of the

banking system, and unfair credit reporting methods undermine the public confidence, which is

essential to the continual functioning of the banking system.




                                                  3
      Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 4 of 20 PageID #:4




        14.      Congress enacted the FCRA to ensure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy.

        15.      The FCRA is intended to ensure CRAs exercise their grave responsibilities with

fairness, impartiality, and a respect for the consumer’s right to privacy because CRAs have

assumed such a vital role in assembling and evaluating consumer credit and other consumer

information.

        16.      Defendant, one of the three major consumer reporting agencies (at times referred

to collectively as “the CRAs,” and individually as a “CRA”) in the United States, regularly

publishes and distributes credit information about Plaintiff and other consumers through the sale

of consumer reports (i.e., credit reports).

        17.      Defendant’s consumer reports generally contain the following information: (i)

Header/Identifying Information: this section generally includes the consumer’s name, current and

prior addresses, date of birth, and phone numbers; (ii) Tradeline Information: this section pertains

to consumer credit history, and includes the type of credit account, credit limit or loan amount,

account balance, payment history, and status; (iii) Public Record Information: this section typically

includes public record information, such as bankruptcy filings; and (iv) Credit Inquiries: this

section lists every entity that has accessed the consumer’s file through a “hard inquiry” (i.e.,

consumer-initiated activities, such as applications for credit cards, to rent an apartment, to open a

deposit account, or for other services) or “soft inquiry” (i.e., user-initiated inquiries like

prescreening).

        18.      Defendant obtains consumer information from various sources. Some consumer

information is sent directly to Defendant, and other information must be independently gathered




                                                 4
      Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 5 of 20 PageID #:5




by Defendant, or acquired from third party providers, vendors or repositories, such as

computerized reporting services like PACER or Lexis-Nexis.

           19.   Defendant also obtains information from other CRAs (who commonly share

information).

           20.   Defendant regularly seeks out and procures consumer bankruptcy filing and

discharge information on a daily basis, with the intention of including it in the consumer reports

Defendant sells to third parties for a profit.

           21.   The diligence Defendant exercises in uncovering and recording consumer

bankruptcy filings is not replicated in Defendant’s subsequent reporting of bankruptcy discharges

and their effect on consumers’ debts.

           22.   Defendant’s unreasonable policies, procedures, and/or algorithms consistently fail

to identify and update pre-bankruptcy debts as required by § 1681(e)(b).

           23.   Defendant knows the information it reports about consumers’ bankruptcies is often

inconsistent with public records, furnished/reported information, and/or information contained in

its own files.

           24.   The vast majority of institutions that offer financial services (e.g., banks, creditors,

lenders) rely upon consumer reports from CRAs (like Defendant) to make lending decisions.

           25.   The information Defendant includes in a consumer report contributes to a

consumer’s overall creditworthiness and determines their FICO Scores.

           26.   FICO Scores are calculated using information contained in Defendant’s consumer

reports.




                                                    5
         Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 6 of 20 PageID #:6




          27.      FICO and other third-party algorithms use variables or “attributes” derived from a

consumer’s consumer report to calculate a “credit score,” which is a direct reflection of a

consumer’s creditworthiness.

          28.      FICO Scores factor the following consumer report information: Payment history

(35%); Amount of debt (30%); Length of credit history (15%); New credit (10%); and Credit mix

(10%).

                a. “Payment history” refers to whether a consumer has paid his or her bills in the past,

                   and whether these payments have been timely, late, or missed. In factoring the

                   severity of delinquent payments, a FICO Score considers how late the payment

                   continues to be, how much is owed, how recently the delinquency occurred, and

                   how many delinquent accounts exist. The more severe, recent, and frequent late

                   payments are, the lower a consumer’s FICO Score will be.

                b. The “amount of debt” a consumer owes has a major impact on their credit score.

                   When a CRA reports a debt as outstanding when it is in fact discharged, the CRA

                   is indicating that a consumer’s “amount of debt” is higher than it actually is, which

                   will undoubtedly impact a consumer’s credit score.

          29.      Lenders also consider a consumer’s debt-to-income ratio (DTI) based on the total

amount of debt reported by Defendant in consumer reports.

          30.      DTI compares the total amount a consumer owes to the total amount a consumer

earns.

          31.      Defendant regularly provides information that allows lenders to calculate the “total

amount of debt” a consumer owes based on the total debt reported by Defendant.




                                                     6
         Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 7 of 20 PageID #:7




          32.   A consumer’s income, however, is not included in their consumer report; only their

amount of debt is.

          33.   The higher the amount of reported debt that a consumer has, or appears to have, the

worse the consumer’s DTI will be, and the more difficult it will be for consumers to obtain credit,

and the worse the credit terms will be (e.g., higher interest, lower credit limits).

          34.   A consumer who has obtained a bankruptcy discharge and has a consumer report

that is reporting outstanding or past due balances after the bankruptcy discharge suffers greater

harm than if that account were accurately reporting as having a zero balance.

          35.   Defendant is well aware that the effect of a Discharge Order in a Chapter 7

Bankruptcy is that all statutorily dischargeable debts, other than those that have been reaffirmed

or successfully challenged in an adversary proceeding court, are discharged.

          36.   However, Defendant also knows that it is rare for a pre-petition debt to be

reaffirmed or successfully challenged in an adversary proceeding.

          37.   Further, Defendant knows that if reaffirmation agreements or adversary

proceedings exist, they will be explicitly identified on an individual consumer’s bankruptcy docket

sheet.

          38.   Additionally, information indicating that a specific debt has not been discharged,

but instead was reaffirmed or successfully challenged through an adversary proceeding, is

retrieved from the same sources from which Defendant voluntarily obtained consumer bankruptcy

case information.

          39.   Defendant also receives information about account reaffirmations or other

discharge exceptions directly from furnishers of account/tradeline information.




                                                   7
      Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 8 of 20 PageID #:8




       40.     However, Defendant regularly reports inaccurate information about consumers’

debts after they receive a Discharge Order.

       41.     Rather than follow reasonable procedures to assure maximum possible accuracy,

as it is required by the FCRA, Defendant frequently reports information regarding pre-bankruptcy

debts based on incomplete or knowingly inaccurate information.

       42.     Defendant regularly publishes consumer information that conflicts with the

information provided by data furnishers, included in Defendant’s credit files, contained in public

records that Defendant regularly accesses, and/or sourced through Defendant’s independent and

voluntary efforts.

       43.     Defendant’s unreasonable policies and procedures cause it to routinely report

inaccurate and materially misleading information about consumers, including Plaintiff, who have

been discharged from Chapter 7 Bankruptcy.

       44.     Defendant routinely report inaccurate, and materially misleading information about

consumers like Plaintiff, without verifying or updating the information as required by § 1681(e)(b),

despite possessing information inconsistent with the reported information that establishes the

reported information is inaccurate.

       45.     Defendant’s unreasonable policies and procedures cause it to regularly report

consumer information without verifying its accuracy.

       46.     Defendant knows the information it reports about consumers is often inconsistent

with public records, furnished/reported information, and/or information contained in Defendant’s

own files or reasonably available to Defendant.




                                                  8
      Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 9 of 20 PageID #:9




        47.    Consumers have filed thousands of lawsuits and FTC and Consumer Financial

Protection Bureau complaints against Defendant for its inaccurate consumer reporting following a

Chapter 7 discharge, including failure to report the discharge.

        48.    Therefore, Defendant is on continued notice of its inadequate post-bankruptcy

reporting procedures, which often produce inaccurate public record information, balances, and

account and payment statuses.

                       Allegations Specific to the Credit Reporting of Plaintiff

        49.    Plaintiff filed for a “no asset” Chapter 7 Bankruptcy on or about December 11,

2020, in the United States Bankruptcy Court for the Northern District of Illinois, petition no. 20-

21407

        50.     Plaintiff received an Order of Discharge on or about March 9, 2021.

        51.    Thereafter, Plaintiff was not personally liable for her dischargeable debts and these

debts have a $0 balance after the bankruptcy discharge.

        52.    Defendant prepared one or more consumer reports concerning Plaintiff after

Plaintiff was discharged from Chapter 7 Bankruptcy.

        53.    Defendant failed to report that Plaintiff filed for bankruptcy and received a

discharge.

        54.    Notably,     non-parties    Experian     and       Trans   Union accurately reported

Plaintiff’s public record bankruptcy filing and discharge based on the same information.

        55.    Defendant received notice of Plaintiff’s bankruptcy discharge through its

independent collection of Plaintiff’s consumer information through vendors such as Lexis-Nexis,

as well as from furnishers that provided data regarding the individual tradelines featured on




                                                 9
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 10 of 20 PageID #:10




Plaintiff’s credit reports. Defendant may also have received such information from other CRAs

who shared the information.

       56.      Additionally, public records reflecting Plaintiff’s bankruptcy filing and subsequent

discharge were readily available to Defendant through multiple sources such as PACER, but upon

information and belief, Defendant failed to review those sources or knowingly overrode them.

       57.      In Plaintiff’s consumer reports, Defendant failed to include the 2020 bankruptcy

case number, court, filing date and the fact that Plaintiff’s bankruptcy had been discharged in 2021

in the Public Records section of Plaintiff’s consumer report.

       58.      Defendant reported Plaintiff’s credit history, including names of credit accounts,

account numbers, account types, responsibility for the account (i.e., individual or joint accounts),

the date the accounts were opened, statuses, and the date of the last status update.

       59.      Defendant failed to report Plaintiff’s consumer bankruptcy information in the

Public Records section or in any individual tradelines of Plaintiff’s consumer reports, and this led

to predictable inaccuracies in Plaintiff’s consumer report.

       60.      Defendant receives notice of consumer bankruptcy discharges like Plaintiff’s

discharge through its independent collection of Plaintiff’s consumer information through vendors

such as Lexis-Nexis, as well as from furnishers that provided data regarding the individual

tradelines featured on Plaintiff’s consumer reports.

       61.      Additionally, furnishers reported the Plaintiff’s bankruptcy and/or discharge

information to Equifax, including one furnisher for whom Defendant reported a reaffirmation.

       62.      Defendant also obtains information from other CRAs (who commonly share

information).




                                                10
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 11 of 20 PageID #:11




       63.     Defendant is aware that CRAs are generally required to report accounts included in

a consumer’s Chapter 7 bankruptcy with a status of “discharged through bankruptcy,” and/or with

a zero balance, unless a furnisher provides information showing that a specific debt was excluded

from the discharge.

       64.     Defendant should have reported Plaintiff’s bankruptcy filing and discharge

information in the public records section of Plaintiff’s consumer reports.

       65.     Defendant should have reported all of Plaintiff’s dischargeable, pre-petition debts

as included in or discharged in Chapter 7 Bankruptcy, and/or with a zero balance but did not.

       66.     Defendant should not have reported that Plaintiff remained liable for any

outstanding balances for discharged debt.

       67.     Defendant should not have reported any late payments for the months after Plaintiff

filed for bankruptcy.

       68.     Defendant also should not have reported any “charge offs” after the bankruptcy

discharge.

       69.     Rather than accurately report the discharged debts, Defendant reported Plaintiff’s

accounts with numerous inaccuracies.

                      Inaccuracies on Plaintiff’s July 23, 2021 Consumer Report/s

       70.     As a preliminary matter, Equifax did not indicate that Plaintiff had filed for

bankruptcy and received a discharge. This was inaccurate and caused other inaccuracies in

Plaintiff’s consumer report.

       71.     The name, social security number, and address in Plaintiff’s Chapter 7 petition

match the information listed on her Equifax consumer report.




                                                 11
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 12 of 20 PageID #:12




       72.     However, Defendant failed to report Plaintiff’s bankruptcy discharge even though

Defendant had all the correct personal information for Plaintiff in its database which matched the

personal information reported in Plaintiff’s Chapter 7 petition (e.g., full name, social security

number, address(es)).

       73.     Defendant also failed to report Plaintiff’s bankruptcy information even though

Plaintiff’s Westlake Financial account, beginning with 1401 and opened in August 2020, was

reporting a reaffirmation, which is a clear indicator that Defendant knew that Plaintiff filed a

bankruptcy.

       74.     Defendant knew or should have known that Plaintiff’s bankruptcy was discharged.

       75.     Defendant’s failure to report Plaintiff’s bankruptcy, filed in December 2020 and

discharged in March 2021, in Plaintiff’s consumer report contributed the numerous inaccuracies

listed in Plaintiff’s consumer report.

       76.     Upon information and belief, the furnishers of information accurately reported to

Equifax that Plaintiff’s accounts were included in Plaintiff’s bankruptcy discharge and/or had a

zero balance after the bankruptcy filing/discharge, but Defendant rejected or revoked the data

furnished to it and inaccurately overrode the reporting of the accounts.

       77.     On Plaintiff’s consumer disclosure, Defendant inaccurately reported a Capital One

account beginning with 5178 against Plaintiff with an outstanding balance of $60 even though

Plaintiff was only an authorized user of the account and the account nevertheless predates the

bankruptcy since the reported opening date is October 2020., Thus, Equifax knows the account, at

a minimum, predated Plaintiff’s bankruptcy and would have been discharged thereby with a $0

balance.




                                                12
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 13 of 20 PageID #:13




       78.     Defendant also inaccurately reported a delinquent/late payment status for a

Fingerhut/Web Bank account that was also discharged.

       79.     Defendant also inaccurately reported the Westlake account with a delinquent/late

status, while also simultaneously reporting that this account is charged off and reaffirmed.

       80.     Lexis-Nexis furnishes public record information, including bankruptcy information

to all three CRAs, including Defendant. This information indicates when consumers like Plaintiff

file a bankruptcy and receive a discharge, but Defendant rejected or otherwise failed to report the

data it received.

       81.     Upon information and belief, some or all of the data furnishers provided

information to all three CRAs, including Defendant, that indicated their corresponding accounts

had been discharged in bankruptcy, but Defendant rejected or otherwise overrode the data it

received.

       82.     In addition, public records reflecting Plaintiff’s bankruptcy filing and subsequent

discharge are readily available to Defendant through multiple sources such as PACER, but,

Defendant failed to review those sources or knowingly rejected them.

       83.     In any event, Defendant knew or had reason to know that it reported information

contradicted by notices received from third parties.

       84.     Westlake Financial indicated to Defendant that Plaintiff’s Westlake Financial

account was reaffirmed, however, Defendant failed to review this indicator that Plaintiff had filed

for bankruptcy.

       85.     Defendant reported inaccurate Account statuses.

       86.     Defendant inaccurately reported an account with a balance owed after it was

discharged in Chapter 7 Bankruptcy.



                                                13
     Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 14 of 20 PageID #:14




          87.   Defendant also failed to accurately report that Plaintiff’s discharged accounts with

zero-dollar balances, accurate payment statuses, and indications that the accounts were discharged

in Chapter 7 Bankruptcy.

          88.   Defendant also reported an inaccurate, materially misleading simultaneous charge

off and reaffirmation, even though this is inherently contradictory and evident on the face of the

report.

          89.   Defendant’s reporting is patently inaccurate.

          90.   If not patently inaccurate, Defendant’s reporting is materially misleading.

                                           Plaintiff’s Damages

          91.   After her discharge, Plaintiff applied for a Capital One credit card and was denied

due to the erroneous reporting by Equifax which was published to Capital One in its review of

Plaintiff’s application.

          92.   Plaintiff also applied for an OpenSky credit card and was approved at less favorable

terms and a lower credit limit due to the erroneous reporting by Equifax than Plaintiff would have

obtained had Equifax reported accurately.

          93.   As a direct result of Defendant’s inaccurate reporting, Plaintiff suffers damages,

including a decreased credit score, lower overall creditworthiness, and other financial harm.

          94.   Additionally, Plaintiff suffers interference with daily activities, as well as emotional

distress, including, without limitation, emotional and mental anguish, disturbance of sleep,

humiliation, stress, anger, frustration, shock, invasion of Plaintiff’s privacy, embarrassment, and

anxiety.




//


                                                  14
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 15 of 20 PageID #:15




                                        V.      COUNT I
                              Violations of the FCRA, 15 U.S.C. § 1681e(b)

       95.     Plaintiff incorporates herein by reference all the above paragraphs of this Complaint

as though fully set forth herein at length.

       96.     The FCRA requires CRAs, like Defendant, to maintain and follow reasonable

procedures to assure maximum possible accuracy of consumer information. 15 U.S.C. § 1681e(b).

       97.     Defendant negligently and/or willfully violated 15 U.S.C. § 1681e(b) by failing to

use reasonable procedures to assure maximum possible accuracy of credit information pertaining

to pre-bankruptcy debts after a consumer receives a Discharge Order.

       98.     Defendant received notice of Plaintiff’s bankruptcy and discharge through public

records, independent collection of consumer information directly obtained by Defendant through

sources of consumer information such as Lexis Nexis, Defendant’s own files, and information

provided by data furnishers, yet Defendant rejected that information.

       99.     Defendant’s unreasonable policies and procedures cause it to routinely report

inaccurate and materially misleading information about consumers, including Plaintiff, who have

been discharged from Chapter 7 Bankruptcy.

       100.    Defendant’s unreasonable policies and procedures cause it to regularly report

consumer information without verifying its accuracy.

       101.    Defendant’s unreasonable policies, procedures and/or algorithms consistently fail

to identify and update pre-bankruptcy debts as required by § 1681(e)(b).

       102.    Defendant knows the information it reports about consumers’ bankruptcies is often

inconsistent with public records and its own files, including other furnishers that report to

Defendant that the consumer’s bankruptcy has been discharged.




                                                15
     Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 16 of 20 PageID #:16




        103.    In this case, Defendant inaccurately reported debts pertaining to accounts

Defendant knew predated Plaintiff’s Chapter 7 Bankruptcy, was included and discharged by

Plaintiff’s bankruptcy discharge, and therefore should not have reported with any outstanding

balance, and/or late payments.

        104.    Defendant also inaccurately reported a simultaneous charge off and reaffirmation.

        105.    Defendant’s failure to maintain and employ reasonable procedures to assure the

maximum accuracy of consumers’ post-bankruptcy accounts is particularly egregious because the

Defendant regularly and voluntarily searches for consumer bankruptcy information to include in

credit files.

        106.    Defendant knew or should have known it is obligated, by the FCRA, to maintain

and employ reasonable procedures to assure it reports maximally accurate consumer credit

information.

        107.    Defendant knew or should have known it is obligated, by the FCRA, to update

consumer reports and individual tradelines after receiving notice of a Chapter 7 Bankruptcy

Discharge.

        108.    Defendant knew or should have known that the effect of a Discharge Order in a no-

asset Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than those that

have been reaffirmed in a reaffirmation agreement or successfully challenged in an adversary

proceeding.

        109.    CRAs’ obligations are established by the plain language of the FCRA, promulgated

by the Federal Trade Commission, supported by well-established case law, and demonstrated in

prior cases involving the Defendant.




                                                16
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 17 of 20 PageID #:17




       110.    Additionally, Defendant possesses or can easily obtain substantial written materials

that detail CRA’s duties and obligations under the FCRA, including those that apply when

consumers file for Chapter 7 Bankruptcy.

       111.    Despite knowledge of these legal obligations, Defendant willfully and consciously

breached its/their known duties and deprived Plaintiff of Plaintiff’s rights under the FCRA.

       112.    Therefore, Defendant had ample notice of its obligations under the FCRA and its

continued use of unreasonable procedures.

       113.    If Defendant contends it did not have sufficient notice, Defendant must justify its

own failure to review and/or locate the substantial written materials that detail CRAs’ duties and

obligations under the FCRA, including where consumers file for Chapter 7 Bankruptcy.

       114.    Defendant regularly conducts voluntary public records searches with the intention

of including bankruptcy information on the consumer reports it sells to other parties for a profit.

       115.    In this case, Defendant knew or should have known about Plaintiff’s bankruptcy

filing and discharge and failed to include that information in Plaintiff’s consumer disclosure and

in consumer reports published to third parties.

       116.    Defendant received notice of Plaintiff’s bankruptcy discharge through public

records, its own files, and information provided by data furnishers and vendors who like Lexis

Nexis who provide bankruptcy information to Defendant.

       117.    Defendant had an obligation to ensure it accurately reported Plaintiff’s consumer

information, including the bankruptcy discharge and its effects on Plaintiff’s reported debts

(account tradelines) with maximal accuracy.




                                                  17
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 18 of 20 PageID #:18




       118.    Defendant had an obligation to ensure it accurately reported Plaintiff’s consumer

information, including the bankruptcy discharge and its effects on Plaintiff’s reported debts

(account tradelines) with maximal accuracy.

       119.    Defendant also had a duty to accurately report Plaintiff’s accounts that were

discharged in bankruptcy.

       120.    Unfortunately, Defendant willfully and consciously breached its duties as a CRA

and deprived Plaintiff of her right to a fair and accurate consumer report.

       121.    Despite knowledge of its legal obligations, Defendant violated 15 U.S.C. §

1681e(b) by failing to use reasonable procedures to ensure maximum possible accuracy of

Plaintiff’s consumer disclosure/ consumer report.

       122.    Defendant knew or should have known the information it reported about the

accounts was inaccurate.

       123.    Defendant violated 15 U.S.C. § 1681e(b) by failing to report accurate information

when Defendant knew or should have known the information Defendant is reporting is inaccurate,

and/or otherwise contradicted by information known by Defendant, reported to Defendant, and/or

reasonably available to Defendant.

       124.    Defendant’s violations of 15 U.S.C. § 1681e(b) were willful.

       125.    Alternatively, Defendant’s violations of 15 U.S.C. § 1681e(b) were negligent.

       126.    Defendant’s inaccurate reporting damaged Plaintiff’s creditworthiness.

       127.    Plaintiff suffers actual damages, including a decreased credit score, loss of credit

opportunities, and other financial harm caused by Defendant inaccurately reporting a balance for

a debt that was discharged in bankruptcy, and otherwise failing to report that the debt was

discharged in bankruptcy.



                                                18
    Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 19 of 20 PageID #:19




       128.    Plaintiff also suffers interference with daily activities caused by other harm

including, but not limited to, emotional distress, mental anguish, humiliation, stress, anger,

frustration, shock, embarrassment, and anxiety.

       129.    Defendant is a direct and proximate cause of Plaintiff’s damages.

       130.    Defendant is a substantial factor in Plaintiff’s damages.

       131.    Therefore, Defendant is liable for actual and statutory damages, punitive damages,

attorneys’ fees, costs, as well as other such relief permitted by 15 U.S.C. § 1681 et seq.

                                VI.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgments

against Defendant for the following:


       (a)     Declaratory judgment that Defendant violated the FCRA, 15 U.S.C. § 1681e(b);

       (b)     An award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1) or 1681o(a)(1);

       (c)     An award of statutory damages pursuant to 15 U.S.C. §§ 1681n(a)(1) and

               1681o(a)(1);

       (d)     An award of punitive damages, as allowed by the Court pursuant to 15 U.S.C. §

               1681n(a)(2),

       (e)     Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1681n(a)(3) and §

               1681o(a)(2); and

       (f)     Such other and further relief as this Honorable Court may deem just and proper,

               including any applicable pre-judgment and post-judgment interest, and/or

               declaratory relief.

                                      VII.   JURY DEMAND

       Plaintiff hereby demands jury trial on all issues so triable.


                                                  19
Case: 1:21-cv-04753 Document #: 1 Filed: 09/07/21 Page 20 of 20 PageID #:20




  RESPECTFULLY SUBMITTED this 7th day of September 2021,

                                  By: /s/ Syed H. Hussain
                                  Syed H. Hussain, Esq. (IL #6331378)
                                  PRICE LAW GROUP, APC
                                  420 E Waterside Dr #3004
                                  Chicago, IL 60601
                                  T: (818) 600-5535
                                  E: syed@pricelawgroup.com
                                  Attorneys for Plaintiff Monique Williams




                                    20
